Exhibit 10.2


TYSON FOODS
TRANSITION, NON-COMPETE AND CONSULTING AGREEMENT
This Transition, Non-Compete and Consulting (“Agreement”) is made and entered
into by and among Donald J. Smith PN # xxxx (“you”) and Tyson Foods, Inc.
(“Tyson”). In consideration of the mutual promises contained herein, and subject
to your execution and non-revocation of this Agreement, the parties hereby agree
as follows:
(1)    Termination of Employment. Your employment with Tyson is terminated as of
December 31, 2016 (“Employment Separation Date”). The parties wish to settle and
compromise fully any and all claims and issues that have been raised or could be
raised by you. Upon the Employment Separation Date, you shall be deemed to have
immediately resigned from all boards, offices and other positions with Tyson
(except as otherwise provided herein) and you shall resign from any board or
committee of an association or industry group where you represent Tyson. Your
employment termination is intended to be a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).
(2)    Consideration. Upon the Employment Separation Date, Tyson will pay you
any accrued but unpaid base salary for services rendered prior to the Employment
Separation Date, any accrued but unpaid expenses required to be reimbursed, any
accrued vacation through the Employment Separation Date, and any benefits
accrued through the Employment Separation Date to which you may be entitled
pursuant to the plans, policies, and arrangements of Tyson (excluding any equity
plans or awards, the treatment of which is set forth below), as determined and
paid in accordance with the terms of such plans, policies and arrangements (the
“Accrued Compensation”). You will also be entitled to your annual bonus for the
2016 fiscal year in such amount based on Tyson’s year-end performance for such
fiscal year as determined by the Compensation and Leadership Development
Committee on a basis consistent with bonuses paid to other senior executives.
You acknowledge and agree that you would not otherwise be entitled to the
benefits provided under subsection (i), (ii), (iii), (iv) or (v) below but for
entering into this Agreement.
(i)    Severance Benefit. Subject to your execution and non-revocation of
Sections (4) and (5) of this Agreement (the “Release”) and your re-execution and
non-revocation of the Release following the Employment Separation Date, Tyson
will pay you 36 months of your current base annual salary, which is $1,175,000
per year ($3,525,000 in the aggregate), through its regular payroll practice
beginning on the first payroll payment date commencing on or after the Release
Effective Date (as defined in Section (11)), except as otherwise provided under
Section (15) of this Agreement (the “Separation Payments”). These Separation
Payments constitute gross wages, subject to applicable withholdings for federal,
state, and local taxes, Social Security, and other required withholdings. The
above-referenced amount, less applicable withholdings, shall be paid





--------------------------------------------------------------------------------

Exhibit 10.2


in accordance with Tyson’s payroll practice. You acknowledge that the Separation
Payments are in lieu of any other severance payments under any severance plan of
Tyson’s or any of its affiliates.
(ii)    Subsidized Health Care Continuation. Subject to your execution and
non-revocation of the Release and your re-execution and non-revocation of the
Release following the Employment Separation Date, if upon the Employment
Separation Date you are eligible for and timely elect COBRA health continuation
coverage under Tyson’s group health plan(s) for yourself and, if applicable,
your eligible dependents, such coverage will be paid for by Tyson, less the
portion of the premium cost paid by active employees for the same coverage, for
the period beginning with the first day of the COBRA health continuation
coverage period and ending on the date on which occurs the earliest of the
following: (i) the date on which you cease to be entitled to receive the
Separation Payments, for any reason provided under this Agreement; (ii) the date
you cease to be eligible for COBRA health continuation coverage; (iii) 18
months; or (iv) the date you notify Tyson that you no longer desire coverage
under Tyson’s group health plan(s).
(iii)    Conditional Vesting of Restricted Stock. Subject to your execution and
non-revocation of the Release and your re-execution and non-revocation of the
Release following the Employment Separation Date, you will become immediately
fully vested in the number of unvested shares under the restricted stock awards
that are outstanding on the Employment Separation Date, as set forth on Exhibit
A, and the appropriate bookkeeping entries will be made to reflect your share
ownership.
(iv)    Conditional Vesting of Performance Shares. Subject to your execution and
non-revocation of the Release and your re-execution and non-revocation of the
Release following the Employment Separation Date, you will become vested in a
pro rata portion of any performance shares under performance share awards that
are outstanding on the Employment Separation Date, as set forth on Exhibit A,
provided the applicable performance criteria are met. The pro rata portion of
your award shall equal the percentage of the total performance period, measured
in days from the beginning of the relevant performance period through the
Employment Separation Date, multiplied by the percentage of the award that you
would have received had you remained employed for the entire performance period.
Any award subject to this subsection (iv) shall not be paid until such time as
it would have otherwise been paid under the terms of the award and will only be
paid if the performance criteria are met (determined on a basis consistent with
other senior executives holding awards vesting at such respective times).
(v)    Conditional Vesting of Stock Options. Subject to your execution and
non-revocation of the Release and your re-execution and non-revocation of the
Release following the Employment Separation Date, you will become immediately
fully vested in the number of unvested stock options, which shall thereupon
become exercisable, under the stock option awards that are outstanding on the
Employment Separation Date, as set forth on Exhibit A. The other terms and
conditions of the stock options, including the post-termination exercise period
for a “termination


2



--------------------------------------------------------------------------------

Exhibit 10.2


by Tyson without Cause” (as defined in the applicable award agreements), will
continue to be governed by the underlying award agreements.
(3)    Consulting Arrangement. For a period commencing on the Employment
Separation Date and ending on the third anniversary of the Employment Separation
Date (the “Consulting Term”), unless earlier terminated under Section (3)(iv) of
this Agreement, Tyson will engage you as a consultant under the following terms
and conditions. As a consultant, you will operate as an independent contractor
to Tyson. You will not act nor make any representations that you are authorized
to act as (or otherwise imply that you are) an agent, officer, partner, member
or principal of Tyson or any of its affiliates. This Agreement shall not create,
or be construed to create, any association, partnership, joint venture, employee
or agency relationship between you, on the one hand, and Tyson, on the other.
You will be responsible for all tax returns and taxes (including, without
limitation, estimated taxes, self-employment taxes) in respect of the consulting
fee in accordance with all provisions of applicable law.


(i)    Consulting Fees. For the services to be performed during the Consulting
Term, Tyson will pay you a consulting fee of $2,300,000 per year ($6,900,000 in
the aggregate) (the “Consulting Fees”). Such consulting fee will be paid in a
manner similar to Tyson’s payroll practice.
(ii)    Expenses. In addition, Tyson will pay directly or reimburse you for all
business expenses you incur in the discharge of your duties as a consultant,
which will be documented in a manner consistent with Tyson’s expense
reimbursement policy for senior executives.
(iii)    Duties. During the Consulting Term, you will have such duties and
responsibilities as assigned to you from time to time by the Chief Executive
Officer or the Board of Directors of Tyson (the “Board”) or its designee who is
a member of the Board, in each case in his or its reasonable discretion,
consistent with your stature as former CEO, skills and experience. You are not
expected to devote more than 8 hours per week, 33 hours per month, in the
performance of your consulting duties. You may perform your duties at locales
other than the Tyson offices (unless any such specific duties unquestionably
require your presence), as you determine in your reasonable discretion.
(iv)    Notwithstanding anything in this Agreement to the contrary, the
Consulting Term will end on the earliest to occur of:
(1)    the third anniversary of the Employment Separation Date;
(2)    the date on which the Board notifies you that either it no longer
requires your provision of the consulting services for any reason other than for
Cause (as defined below), provided that the Board shall provide such notice at
least 15 days in advance, or the date


3



--------------------------------------------------------------------------------

Exhibit 10.2


of your death or permanent and total disability (for which purpose, your “total
disability” will have the meaning and be determined under Section 409A of the
Code);
(3)    the date on which you notify the Board that you no longer wish to provide
the consulting services for any or no reason, provided that you shall provide
such notice at least 15 days in advance;
(4)    the date on which you commit any of the following act(s): (A) the willful
failure by you to provide or perform the consulting services, after notice
(setting forth particulars); (B) your indictment for any felony or any crime
involving moral turpitude; or (C) your breach of any of the Confidential
Information and Restrictive Covenant Provisions (any such event under clause
(A), (B) or (C), “Cause”). If and to the extent any occurrence of Cause is
capable of cure, Tyson shall provide notice of the same to you (setting forth
particulars), and you shall then have seven days to cure such event of Cause. No
act or omission to act will be “willful” if conducted in good faith or with a
reasonable belief that such act or omission was in the best interests of Tyson.
In the event the Consulting Term terminates pursuant to subsection (2) of this
Section (3)(iv) (other than due to your death or total disability), you shall
continue to receive installments of the consulting fee through the second
anniversary of the Employment Separation Date together with a lump sum payment
of $2,300,000 payable to you on the second anniversary of the Employment
Separation Date (or such lesser unpaid amount as applies to any termination
occurring after such second anniversary), provided that you execute a general
release of claims substantially similar to the Release contained in Sections (4)
and (5) of this Agreement, and let all periods for revocation expire, within 30
days following such termination of the Consulting Term. In the event the
Consulting Term terminates pursuant to subsection (2) of this Section (3)(iv)
due to your death or total disability, you shall receive the unpaid consulting
fee (that otherwise would have been payable through the third anniversary of
your Employment Separation Date absent your death or total disability) in a lump
sum within thirty days after such termination. For the avoidance of doubt, upon
the end of the Consulting Term for any reason other than pursuant to subsection
(2) of this Section (3)(iv), the payment of installments of the consulting fee
shall immediately cease (other than any accrued and unpaid installment due to
you for the payroll period in which the Consulting Term ends). In addition, at
any time in which the Consulting Term ends under this Section (3)(iv) for any
reason, you will be entitled to all business expenses incurred, in accordance
with Section 3(ii), through the last day of the Consulting Term.
(v)    Tyson will continue to provide you with the indemnification set forth in
that certain Indemnity Agreement by and between you and Tyson, dated as of
August 11, 2000, through the end of the Consulting Term, without regard to the
requirement that you remain a full-time employee and officer of Tyson.


4



--------------------------------------------------------------------------------

Exhibit 10.2


(4)    General Release. In consideration for the items provided in Section (2)
above, you, on behalf of yourself and your spouse, family, heirs, executors,
administrators, attorneys, agents and assigns, hereby waive, release and forever
discharge Tyson, together with Tyson’s subsidiaries, divisions and affiliates,
whether direct or indirect, and their joint ventures and joint venturers
(including its and their respective directors, officers, associates, employees,
shareholders, partners and agents, past, present, and future), and each of its
and their respective predecessors, successors and assigns (hereinafter
collectively referred to as “Releasees”), from any and all known or unknown
actions, causes of action, claims, suits, demands, rights, damages, costs,
expenses, attorney’s fees, compensation or liabilities of any kind which have
been or could be asserted against the Releasees arising out of or related to
your employment with and/or separation from employment with Tyson and/or any of
the other Releasees and/or any other occurrence up to and including the date of
this Agreement, including but not limited to:


(a)    claims, actions, causes of action or liabilities arising under the Worker
Adjustment and Retraining Notification Act as amended (the “WARN Act”), Title
VII of the Civil Rights Act of 1964, as amended, Sections 1981 through 1988 of
Title 42 of the United States Code, as amended, the Civil rights Act of 1991, as
amended, the Civil Rights Act of 1866, the National Labor Relations Act, the
Fair Labor Standards Act, as amended, the Federal Occupational Safety and Health
Act, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Rehabilitation Act of 1973, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, the Sarbanes-Oxley Act, as amended, and/or any other federal, state,
municipal, or local employment discrimination statutes, laws, regulations,
ordinances or executive orders (including, but not limited to, claims based on
age, sex, attainment of benefit plan rights or entitlement to plan benefits,
entitlement to prior notice, race, color, religion, national origin, source of
income, union activities, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or
(b)    claims or rights you may have as of the date you sign this Agreement
arising under the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. Sec. 621, et seq. (“ADEA”). You further agree that your waiver of
rights under this Agreement is knowing and voluntary and in compliance with the
Older Workers Benefit Protection Act of 1990 (“OWBPA”); and/or
(c)    claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance, regulation,
constitution or executive order; and/or
(d)    any other claim whatsoever including, but not limited to, claims for
severance pay, claims for salary/wages/commissions/bonus, claims for expense
reimbursement, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever relating to your employment with
and/or separation from employment with Tyson and/or any of the other Releasees.


5



--------------------------------------------------------------------------------

Exhibit 10.2


(5)    Exclusions from General Release. Notwithstanding the above Release of all
claims, you are not waiving or releasing (i) any claims or rights which cannot
be waived by law, (ii) claims for workers’ compensation, (iii) claims arising
after the date on which you sign this Agreement, (iv) claims for vested or
accrued benefits under a Releasee’s qualified employee benefit plan, (v) your
right to file a charge with the United States Equal Employment Opportunity
Commission (“EEOC”) or to participate in an EEOC investigation, (vi) your right
to be indemnified and held harmless under the Tyson charter or by-laws (or of
any Tyson subsidiary) or applicable law and to coverage as an insured under
Tyson’s directors and officers liability insurance, during any period after the
Employment Separation Date in which you could be subject to liability for which
such indemnification and insurance coverage applies in respect of your acts and
omissions to act as a director, officer or employee of Tyson, or (vii) your
rights as a shareholder of Tyson. You are, however, freely waiving all rights to
recover money or other individual relief in connection with any EEOC charge or
investigation.
(6)    Covenant Not to Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the Release of
claims contained in Section (4) above because, in addition to waiving and
releasing the claims covered by Section (4) above, you further promise and
represent that (i) you have no pending lawsuits against the Releasees with any
municipal, state or federal court or non-governmental entity, and (ii) you will
not sue any of the Releasees or become party to a lawsuit in any forum for any
reason whatsoever relating to anything that has happened through the date of
this Agreement. If you break this promise, Tyson shall be entitled to apply for
and receive an injunction to restrain any violation of this paragraph. Further,
Tyson may cease providing the Separation Payments to you and you shall be
required to repay all but $200 of the Separation Payments. Alternatively, at
Tyson’s option, you shall be liable for the payment of all legal costs,
including reasonable attorneys’ fees, paid by Tyson in connection with any
lawsuit you file. Notwithstanding this covenant not to sue, you may bring a
claim or lawsuit to challenge the validity of this Agreement under the ADEA. You
are, however, specifically waiving your right to any monetary recovery or other
relief under the ADEA.
(7)    Employee Acknowledgements. You further agree that, except for your
Accrued Compensation and any 2016 fiscal year bonus payable to you: (i) you have
been paid for all hours worked, including overtime; (ii) you have not suffered
any on-the-job injury for which you have not already filed a claim; (iii) you
have received all leave you requested and for which you were eligible; (iv) you
have received all wages, compensation, vacation pay and other benefits due to
you as of the date of this Agreement; and (v) you will fully comply with Section
(9)(iii), “Removal and Return of Tyson Property.”
(8)    Cessation of Authority. You further understand and agree that as of the
Employment Separation Date, you will no longer be authorized to incur any
expenses (except as may apply under Section (3)(ii)), obligations or
liabilities, or to make any commitments on behalf of Tyson. You also agree to
submit to Tyson within 45 days after the Employment Separation Date, any and all
expenses incurred by you through that date and disclose to Tyson any and all
contracts or other obligations entered into by you on behalf of Tyson.


6



--------------------------------------------------------------------------------

Exhibit 10.2


(9)    Confidential Information and Restrictive Covenants. You agree that if you
breach the provisions of this Section (9) (the “Confidential Information and
Restrictive Covenant Provisions”), then (a) Tyson shall be entitled to apply for
and to receive an injunction to restrain such breach and (b) you shall be
obligated to pay to Tyson its costs and expenses in enforcing the Confidential
Information and Restrictive Covenant Provisions (including court costs,
expenses, and reasonable legal fees). You further agree that, if you breach the
Confidential Information and Restrictive Covenant Provisions (other than Section
(9)(iii)), Tyson shall not be obligated to continue making any payments of the
Consulting Fees and you shall be obligated to pay to Tyson the full amount of
any previously received Consulting Fees.
(i)    Confidential Information. You acknowledge that during the course of your
employment or service with Tyson, you were provided, learned, developed and had
access to Tyson’s trade secrets, confidential information and proprietary
materials which may have included, but are not limited to, the following:
strategies, methods, books, records, and documents; technical information
concerning products, formulas, production, distribution, equipment, services,
and processes; procurement procedures and pricing techniques; the names of and
other information concerning customers, suppliers, vendors, investors, and other
business affiliates (such as contact name, service provided, pricing, type and
amount of services used, credit and financial data, and/or other information
relating to Tyson’s relationship with that business affiliate); pricing
strategies and price curves; positions, plans, and strategies for expansion or
acquisitions; budgets; customer lists; research; weather data; financial
analysis, returns and reports and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating Tyson; bids or proposals
submitted to any third party; technologies and methods; training methods and
training processes; organizational structure; personnel information, including
salaries of personnel; payment amounts or rates paid to consultants or other
service providers; and other information, whether tangible or intangible, in any
form or medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed or acquired by
Tyson at considerable effort and expense. Without limiting the foregoing, you
acknowledge and agree that you learned, were provided, developed and had access
to certain techniques, methods or applications implemented or developed by Tyson
which are not generally known to the public or within the community in which
Tyson competes, and any and all such information shall be treated as
Confidential Information. For the avoidance of doubt for purposes of this
Section (9)(i), your “service” with Tyson will include, without limitation, your
service as a consultant during the Consulting Term.
During your employment or service with Tyson and at any time thereafter, unless
otherwise specifically authorized in writing by Tyson, you hereby covenant and
agree: (1) to hold Confidential Information in the strictest confidence; (2) not
to, directly or indirectly, disclose, divulge or reveal any Confidential
Information to any person or entity other than as authorized by Tyson; (3) to
use such Confidential Information only within the scope of your employment or
service with Tyson for the benefit of Tyson; and (4) to take such protective
measures as may be reasonably necessary to preserve the secrecy and interest of
Tyson in the Confidential Information. You agree to immediately notify Tyson of
any unauthorized disclosure or use of any Confidential Information


7



--------------------------------------------------------------------------------

Exhibit 10.2


of which you become aware. The confidentiality obligations herein shall not
prohibit you from revealing evidence of criminal wrongdoing to legitimate law
enforcement officials or Confidential Information by order of court or agency of
competent jurisdiction or as otherwise required by law; however, you shall
promptly inform Tyson of any such situations and shall take reasonable steps to
prevent disclosure of Confidential Information until Tyson has been informed of
such required disclosure and has had a reasonable opportunity first to seek a
protective order. Nothing in this Agreement will prohibit or restrict you from
responding to any inquiry, or otherwise communicating with, any federal, state
or local administrative or regulatory agency or authority or participating in an
investigation conducted by any governmental agency or authority.  You cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of Confidential Information that: (A)  is made: (x) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  As a result, you shall have the right to disclose Confidential
Information in confidence to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law.  You also have the right to disclose Confidential Information
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.  Nothing in this Agreement
is intended to conflict with that right or to create liability for disclosures
of Confidential Information that are expressly allowed by the foregoing.
(ii)    Creative Works. “Creative Works” include, but are not limited to, all
original works of authorship, inventions, discoveries, designs, computer
hardware and software, algorithms, programming, scripts, applets, databases,
database structures, or other proprietary information, business ideas, and
related improvements and devices, which are conceived, developed, or made by
you, either alone or with others, in whole or in part, on or off Tyson’s
premises, (1) during your employment or service with Tyson, (2) with the use of
the time, materials, or facilities of Tyson, (3) relating to any product,
service, or activity of Tyson of which you have knowledge, or (4) suggested by
or resulting from any work performed by you for Tyson. Creative Works do not
include inventions or other works developed by you entirely on your own time
without using Tyson’s equipment, supplies, facilities, or trade secret
information except for those inventions or works developed during your
employment or service with Tyson that either: (a) relate at the time of
conception or reduction to practice of the invention to Tyson’s business, or
actual or demonstrably anticipated research or development of Tyson; or
(b) result from any work performed by you for Tyson. If you are or became a
resident of any state during your employment or service that has enacted laws
relating to ownership of works created without use of or reference to Tyson
materials, facilities, and/or intellectual property and do not relate to Tyson’s
business, this subsection shall be limited solely to the extent provided by the
applicable laws of such states.
To the extent any rights in the Creative Works are not already owned by Tyson,
you irrevocably assign and transfer to Tyson all proprietary rights, including,
but not limited to, all patent, copyright, trade secret, trademark, and
publicity rights, in the Creative Works and agree that Tyson will be the sole
and exclusive owner of all right, title, and interest in the Creative Works.
Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner


8



--------------------------------------------------------------------------------

Exhibit 10.2


whatsoever and in any medium now known or later developed. You agree not, at any
time, to assert any claim, ownership, or other interest in any of the Creative
Works or Confidential Information.
You agree to execute any documents necessary to effectuate the assignment to
Tyson of the Creative Works, and will execute all papers and perform any other
lawful acts reasonably requested by Tyson for the preparation, prosecution,
procurement, and maintenance of any trademark, copyright, and/or patent rights
in and for the Creative Works. You further agree that you will not be entitled
to any compensation in addition to the salary paid to you during the development
of the Creative Works. In the event Tyson is unable for any reason to secure
your signature to any document Tyson reasonably requests you to execute under
this subsection, you hereby irrevocably designate and appoint Tyson and its
authorized officers and agents as your agents and attorneys-in-fact to act for
and in your behalf and instead of you to execute such document with the same
legal force and effect as if executed by you.
(iii)    Removal and Return of Tyson Property. All written materials, records,
data, and other documents prepared or possessed by you in connection with your
employment or service with Tyson are Tyson’s property. All memoranda, notes,
records, files, correspondence, drawings, manuals, models, specifications,
computer programs, maps, and all other documents, data, or materials of any type
embodying such information, ideas, concepts, improvements, discoveries, and
inventions are Tyson’s property. You agree not to remove any property of Tyson,
including, but not limited to, any Confidential Information or Creative Works,
from Tyson’s premises, except as authorized under Tyson’s policies or with the
prior written approval of Tyson’s General Counsel or Chief Human Resources
Officer. Unless specifically authorized by Tyson in writing, you may not place
Tyson Confidential Information or Creative Works on Removable Media, as defined
below. On the Employment Separation Date and upon the end of the Consulting
Term, for any reason, you will immediately return to Tyson all Tyson property,
including all Confidential Information and Creative Works and any and all
documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security badges, and passwords. You will permit Tyson to inspect any
property provided by Tyson to you or developed by you as a result of or in
connection with your employment or service with Tyson when you accept other
employment or otherwise separate from your employment or service with Tyson,
regardless of where the property is located. For purposes of this Section,
“Removable Media” means portable or removable hard disks, floppy disks, USB
memory drives, zip disks, optical disks, CDs, DVDs, digital film, memory cards
(e.g., Secure Digital (SD), Memory Sticks (MS), CompactFlash (CF), SmartMedia
(SM), MultiMediaCard (MMC), and xD-Picture Card (xD)), magnetic tape, and all
other removable data storage media.
(iv)    Non-Competition. As the former CEO and a former member of Tyson's Board
of Directors, you acknowledge that Tyson performs services throughout the United
States and that your duties and services impacted Tyson's performance of
services throughout the United States. Accordingly, you acknowledge the need for
certain restrictions contained in this Agreement to be without limitation as to
location or geography within the United States, except as otherwise stated
below. For a period of 24 months following the Employment Separation Date, you
will not directly or indirectly, on behalf of yourself or in conjunction with
any other person, company or


9



--------------------------------------------------------------------------------

Exhibit 10.2


entity, own (other than less than 5% ownership in a publicly traded company),
manage, operate, provide strategic advice to, or participate in the ownership,
management, operation, or control of, or be employed by or a consultant to any
person, company or entity which is in competition with Tyson. Further during the
period of this non-competition provision, you will not directly or indirectly,
on behalf of you or any other person, company or entity, participate in the
planning, research or development of any strategies or methodologies, similar to
strategies or methodologies, utilized or developed by Tyson, excluding general
industry knowledge, for which you had access during you tenure as President or
CEO. Further, you understand and agree that during the period of this
non-competition provision, while you may gather information to investigate other
employment opportunities, you shall not make plans or prepare to compete,
solicit or take on activities which are in violation of this non-competition
provision. You are required beforehand to inform Tyson of the identity of any
potential engagement, including consulting or employment, and your potential
responsibilities. You are also required to show this Agreement to all such
entities prior to accepting any new engagement, whether consulting or
employment, and Tyson shall also be permitted to show this Agreement to all such
entities as well. In addition, for a period of 24 months following your
Employment Separation Date, you will not directly or indirectly, on behalf of
yourself or in conjunction with any other person, company or entity, manage,
operate, or participate in the ownership, operation, or control of, or be
employed by or act as a consultant, board member or member of management, to any
person, company or entity which was within the Compensation Peer Group as
designated by the Compensation and Leadership Development Committee of Tyson
during your tenure as President or CEO, including, without limitation, those set
forth on Exhibit B hereto. In the event of any update to the Compensation Peer
Group between the date of this Agreement and the Employment Separation Date,
Tyson will communicate such update to you in writing. Your non-competition
provision will be governed by this paragraph except as otherwise agreed to in
writing by the parties.
(v)    Non-Solicitation. You agree that during your employment or service with
Tyson and for a period of 36 months following the Employment Separation Date for
any reason, you will not, nor will you assist any third party to, directly or
indirectly (1) raid, hire, solicit, encourage or attempt to persuade any
employee or independent contractor of Tyson, or any person who was an employee
or independent contractor of Tyson during the 6 months preceding the Employment
Separation Date who possessed or had access to Confidential Information of Tyson
to leave the employ of or terminate a relationship with Tyson; (2) interfere
with the performance by any such persons of their duties for Tyson;
(3) communicate with any such persons for the purposes described in the
paragraph above; or (4) solicit, encourage or attempt to persuade any customer
or vendor of Tyson during the 6 months preceding the Employment Separation Date
to terminate or modify its relationship with Tyson.
(vi)    Non-Disparagement. You agree that you shall not at any time engage in
any form of conduct, or make any statement or representation, either oral or
written, that disparages, impugns or otherwise impairs the reputation, goodwill
or interests of Tyson, or any of its officers, directors, shareholders, managing
members, representatives, and/or employees or agents in either the individual or
representative capacities of any of the foregoing individuals (including,
without limitation, the repetition or distribution of derogatory rumors,
allegations, negative reports or comments). Nor shall you direct, arrange or
encourage others to make any such derogatory or


10



--------------------------------------------------------------------------------

Exhibit 10.2


disparaging statements on your behalf. Tyson agrees that it will instruct its
directors and executive officers not to make any statement or representation
that disparages, impugns or otherwise impairs your reputation and Tyson further
agrees not to make any official, public statement or representation that
disparages, impugns or otherwise impairs your reputation. Nothing in this
subsection, however, shall prevent you or Tyson from providing truthful
testimony or information in any proceeding or in response to any request from
any governmental agency, or judicial, arbitral or self-regulatory forum.
(vii)    Effect of Breach. You acknowledge and agree that, in the event of any
breach by you of the terms and conditions of this Agreement, pursuant to the
terms of certain benefit plans and programs, you agree that Tyson shall not be
obligated to continue making any payments of Consulting Fees, and you shall be
obligated to pay to Tyson the full amount of any previously received Consulting
Fees, in addition to any other rights and remedies Tyson may have at law or in
equity. You acknowledge that irreparable damage would result to Tyson if the
provisions of this Agreement are not specifically enforced, and that, in
addition to any other legal or equitable relief available, and notwithstanding
any alternative dispute resolution provisions that have been or may be agreed to
between Tyson and you, Tyson shall be entitled to injunctive relief in the event
of any failure to comply with the provisions of this Agreement. If you violate
any of the terms of this Agreement, you will indemnify Tyson for the expenses,
including but not limited to reasonable attorneys’ fees, incurred by Tyson in
enforcing this Agreement.
(viii)    Clawback Policies. In addition to subsection (vii) of this Section (9)
above, any amounts payable under this Agreement are subject to any policy
established by Tyson that provides for the clawback or recovery of amounts that
were paid to you under circumstances requiring clawback or recovery as set forth
in such policy. Tyson will make any determinations for clawback or recover in
its sole discretion and in accordance with any applicable law or regulation.
Further, notwithstanding any other provisions of this Agreement, if within one
year of the termination of your employment, Tyson becomes aware of facts that
would have allowed Tyson to terminate your employment for Cause (within the
meaning of Section 3 of your Employment Agreement with Tyson, dated as of
November 19, 2015), then, to the extent permitted by law:
(1) Tyson may elect to cancel any and all payments of benefits otherwise due to
you, but not yet paid, under this Agreement or otherwise; and
(2) you will refund to Tyson any amounts, plus interest, previously paid by
Tyson to you in excess of your Accrued Compensation.
(10)    Non-Admissions. The facts and terms of this Agreement are not an
admission by the parties of liability or other wrongdoing under any law.
Further, each party acknowledges and agrees that there has been no determination
that either party has violated any federal, state or local law, regulation,
order or other legal principle or authority. It is Tyson’s intention that no
precedent, practice, policy or usage shall be established by this Agreement or
the Separation Payments offered hereunder.
(11)    Execution and Revocation. You have twenty-one (21) days to consider this
Agreement before signing it. Following your execution of this Agreement, you
have seven (7) days


11



--------------------------------------------------------------------------------

Exhibit 10.2


in which to revoke the Release portion of this Agreement. To be effective, the
revocation shall be made in writing and delivered to and received by the Chief
Human Resources Officer at the address below no later than the seventh (7th) day
after you execute this Agreement. Any attempted revocation not actually received
on or before the revocation deadline shall not be effective. The Release will be
void and of no force and effect if you choose to revoke it, and you will not
receive the Separation Payments if you do not re-execute, or revoke such
re-execution of, the Release following the Employment Separation Date. If you do
not revoke the Release or the re-execution of the Release, the Release shall, on
the eighth (8th) day after execution become fully effective and enforceable (the
eighth (8th) following the re-execution of the Release, the “Release Effective
Date”). For the avoidance of doubt, if you do revoke the Release or the
re-execution thereof, the remainder of this Agreement shall still be fully
effective and enforceable (with the exception of any payments under Section (2)
which are conditioned upon your non-revocation of the Release or the
re-execution thereof).


(12)    Severability. If any provision of this Agreement is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any controlling law, the remainder of this Agreement shall
continue in full force and effect.
(13)    Jurisdiction. This Agreement shall in all respects be interpreted,
enforced and governed under applicable federal law and in the event reference
shall be made to state law, the internal laws of the State of Arkansas shall
apply without regard to choice of law principles. Any and all lawsuits, legal
actions or proceedings arising out of this Agreement will be brought in Arkansas
state court located in Washington County, Arkansas or the federal court of
competent jurisdiction sitting in or nearest to Washington County, Arkansas, and
each party shall submit to and accept the exclusive jurisdiction of such court
for the purpose of such suit, legal action or proceeding. Each party irrevocably
waives any objection it may have now or any time in the future to this choice of
venue and further waives any claim that any suit, legal action or proceeding
brought in any such court has been brought in an inappropriate forum. You shall
stipulate in any proceeding that this Agreement is to be considered for all
purposes to have been executed and delivered within the geographic boundaries of
the State of Arkansas.
(14)    No Knowledge of Illegal Activity. You further acknowledge you have no
knowledge of any actions or inactions by any of the Releasees or by you that you
believe could possibly constitute a basis for a claimed violation of any
federal, state, or local law, any common law or any rule promulgated by an
administrative body.
(15)    Section 409A. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Employment Separation Date, then, to the extent any
payment under this Agreement or any Tyson plan or policy constitutes deferred
compensation (after taking into account any applicable exemptions from Code
Section 409A, including those specified below) and to the extent required by
Code Section 409A, no payments due under this Agreement or any Tyson plan or
policy may be made until the earlier of: (i) the first (1st) day following the
six (6) month anniversary of your Employment Separation Date and (ii) your date
of death; provided, however, that any payments delayed during the six (6) month
period will be paid in the aggregate in a lump sum within ten days following the
six


12



--------------------------------------------------------------------------------

Exhibit 10.2


(6) month anniversary of your Employment Separation Date. For purposes of Code
Section 409A, each “payment” (as defined by Code Section 409A) made under this
Agreement will be considered a “separate payment.” In addition, for purposes of
Code Section 409A, each such payment will be deemed exempt from Code
Section 409A to the fullest extent possible under (i) the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1 ((b)(4), and (ii) with respect to
any additional amounts paid no later than the second (2nd) calendar year
following the calendar year containing your Employment Separation Date, the
“involuntary separation” pay exemption of Treasury Regulation §
1.409A–l(b)(9)(iii), which are hereby incorporated by reference. Any amounts
that are not exempt from Code Section 409A, and which are paid subject to your
execution of a release that provides for a consideration period and revocation
period that crosses two calendar years, shall be paid on the first payroll date
in the second calendar year that occurs on or after the expiration of the
revocation period, regardless of the date the release is signed. To the maximum
extent permitted by law, this Agreement will be interpreted and administered in
such a manner that the payments to you are either exempt from, or comply with,
the requirements of Code Section 409A.
(16)    Employee Assistance. You further agree to provide reasonable assistance
and cooperation to Tyson in connection with any litigation or similar proceeding
that may exist or may arise regarding events as to which you have knowledge due
to your former employment with Tyson. Tyson will pay all expenses reasonably
incurred in providing such assistance (including travel expenses with
accommodations at a level applicable while you were serving as CEO (other than
via Tyson aircraft without Tyson’s prior consent in its sole discretion). Your
obligation to provide assistance shall continue through the period of Separation
Payments and the Consulting Term.
(17)    Miscellaneous. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. This Agreement shall
bind and inure to the benefit of and be enforceable by Tyson, you and their
respective heirs, executors, personal representatives, successors and assigns,
except that neither party may assign any rights or delegate any obligations
hereunder without the prior written consent of the other party. The provisions
of this Agreement may be amended or waived only with the prior written consent
of Tyson and you, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.
(18)    Additional Employee Acknowledgements. You hereby acknowledge and agree
that:
•
You are entering into this Agreement freely, knowingly and voluntarily, and were
in no manner coerced into signing it;

•
You have been advised to consult with an attorney before signing this Agreement;



13



--------------------------------------------------------------------------------

Exhibit 10.2


•
You have read this Agreement in its entirety and understand its terms;

•
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS;

•
In the event of a group termination as determined by Tyson, you will have
received, along with this Agreement, a listing of job titles and ages of Tyson
employees selected and not selected for termination in connection with Tyson’s
group termination;

•
You understand you may take at least twenty-one (21) days to consider this
Agreement before signing it;

•
You understand that you have seven (7) days after signing the Agreement to
revoke the Release;

•
You are not otherwise entitled to the Separation Payments or other benefits
which you will receive in exchange for signing this Agreement and not later
revoking the Release; and

•
This Agreement is the entire Agreement between you and Tyson regarding the
termination of your employment with Tyson.



14



--------------------------------------------------------------------------------

Exhibit 10.2


Donald J. Smith    

(Name of Eligible Employee - Please Print)


/s/ Donald J. Smith    

(Signature of Eligible Employee)


November 17, 2016    

(Date)


Tyson Foods, Inc.


By /s/ Brad T. Sauer__________________________


Title Chairman, Compensation and Leadership Development Committee 


PLEASE RETURN THE SIGNED AND DATED RELEASE AGREEMENT TO HUMAN RESOURCES AT THE
FOLLOWING ADDRESS:
Human Resources
Tyson Foods, Inc., CP481
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999


15



--------------------------------------------------------------------------------


Exhibit 10.2


Execution After Employment Separation Date


_________________________________

(Name of Eligible Employee - Please Print)


_________________________________

(Signature of Eligible Employee)


_________________________________

(Date)







--------------------------------------------------------------------------------


Exhibit 10.2


Exhibit A
Award Type
Grant Date
Amount Unvested
Amount Accelerating on Effective Date
Options
11/21/14
96,335
96,335
Options
11/30/15
90,831.3333
90,831.3333
Restricted Stock
11/21/14
27,140.342
27,140.342
Restricted Stock
11/30/15
31,555.088
31,555.088
Performance Shares
11/21/14
85,184
n/a¹
Performance Shares
11/30/15
125,020
n/a²





¹ Subject to your execution and non-revocation of the Release, you will become
vested in a pro rata portion of the performance shares, provided the applicable
performance criteria are met. The pro rata portion of your award shall equal
75.1592% (which represents the percentage of the total performance period,
measured in days from the beginning of the relevant performance period, in which
you remained employed by Tyson) multiplied by the percentage of the award that
you would have received had you remained employed for the entire performance
period. The performance shares shall not be paid until such time as they would
have otherwise been paid under the terms of the award and will only be paid if
the performance criteria are met.


² Subject to your execution and non-revocation of the Release, you will become
vested in a pro rata portion of the performance shares, provided the applicable
performance criteria are met. The pro rata portion of your award shall equal
41.6667% (which represents the percentage of the total performance period,
measured in days from the beginning of the relevant performance period, in which
you remained employed by Tyson) multiplied by the percentage of the award that
you would have received had you remained employed for the entire performance
period. The performance shares shall not be paid until such time as they would
have otherwise been paid under the terms of the award and will only be paid if
the performance criteria are met.









--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT B
Tyson Compensation Peer Group
Archer-Daniels Midland
Bunge Limited
Campbell Soup Co.
Coca Cola Co.
ConAgra Foods, Inc.
Dean Foods Company
General Mills, Inc.
H.J. Heinz Co.
Hershey Foods Corporation
Hormel Foods Corporation
J.M. Smucker Corporation
Kellogg Company
Kraft Foods Group, Inc.
Kraft Heinz, Co.
McCormick & Company, Inc.
Mondelez International, Inc.
PepsiCo, Inc.
Sanderson Farms, Inc.
Smithfield Foods, Inc.





